11th
Court of Appeals
 Eastland,
Texas
  Memorandum
Opinion
 
Dallas Central Appraisal District
Appellant
Vs.                   No.
11-03-00041-CV B Appeal from Dallas County
John T. Amend and Teresa A. Amend
Appellees
 
The parties have filed in this court an
agreed motion to dismiss the appeal.  In
their motion, the parties state that Aall matters of fact and things in controversy have been fully and
finally compromised and settled by and between the Parties.@  The
motion is granted.  TEX.R.APP.P.
42.1(a).
The appeal is dismissed.
 
PER CURIAM
April 24, 2003
Panel consists of: Arnot, C.J., and
Wright, J., and McCall, J.